Citation Nr: 0025397	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-18 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied, among other claims, the veteran's claim of 
entitlement to service connection for a low back condition.  
The veteran subsequently perfected an appeal of that 
decision.  A hearing on this claim was held in Nashville, 
Tennessee, on August 8, 1997, before Jeff Martin, who is a 
member of the Board and was designated by the chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
1991).

In a February 1998 Board decision, the veteran's claim was 
construed as a petition to reopen his claim of entitlement to 
a low back condition, and the petition to reopen was granted.  
The underlying claim of entitlement to service connection for 
a low back condition was remanded to the RO for additional 
development.  Upon completion of this development the RO 
again denied the veteran's claim.  Accordingly, this case is 
properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A low back condition is reasonably shown to have had its 
origins during the veteran's period of active service





CONCLUSION OF LAW

A low back condition was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained, and which have not already been associated 
with his claims folder, are available.  The Board accordingly 
finds that all relevant evidence has been properly developed, 
and that the duty to assist in this case has been satisfied.  
38 U.S.C.A. § 5107(a).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In making this 
determination, the veteran is entitled to the benefit of all 
reasonable doubt arising from the evidence.  38 C.F.R. 
§ 3.102 (1999).

Service medical and personnel records reveal that at the time 
of the veteran's per-induction examination in January 1963 
his spine was found to be normal.  From entry until December 
1963 there are no complaints or treatment related to the 
veteran's low back, despite the fact that the records 
suggests that he was a parachute jumper at this time, a 
military occupation lending itself to potential back 
complaints.  In December 1963 the veteran was in a motor 
vehicle accident in the line of duty.  The brakes failed on 
his vehicle and to avoid striking other cars he drove into a 
building.  He was knocked unconscious in the accident and 
hospitalized at Baptist Hospital for almost a week 
immediately following the accident.  The Baptist Hospital 
records show that on x-ray his lumbar spine had ununited ring 
epiphysis of the anterior superior aspect of L-4 and the 
anterior inferior aspect of L-1, with slight lumbar lordosis.  
He complained of back pain at this time, and had tenderness 
to percussions along the lumbar muscles and over the area 
from T-10 to L-3.  The examiners did not know the etiology of 
the veteran's low back tenderness.  
The veteran was transferred to the United States Army 
Hospital at Fort Campbell, and was discharged in March 1964 
with diagnoses of head injury and severe back strain.  His 
service medical records from this time forward indicate that 
he complained of, and was treated for, low back pain from 
this time until his discharge, including a treatment record 
in December 1964 showing complaints and treatment for low 
back pain.  His December 1964 separation examination report 
notes that his spine was normal and makes no mention of his 
motor vehicle accident.

At his August 1997 hearing before a member of the Board the 
veteran testified that he has had back pain since his motor 
vehicle accident in 1963 and that he has to take pain 
medication for this condition.  He further testified that he 
had not injured his back since discharge as his post-
discharge job as a machinist did not involve any heavy 
lifting.  

Post-service medical evidence shows that the veteran was 
hospitalized at a VA medical center in July 1969 in 
connection with a hernia.  These hospital records note that 
he had back discomfort, and that it was "felt" that he may 
have evidence of an old compression fracture of the thoracic-
lumbar spine.  VA outpatient treatment records from July 1969 
to July 1975 reveal that the veteran was treated for 
tenderness and pain in his lumbar spine throughout this time, 
with occasional muscle spasm.  An August 1969 x-ray report 
was suggestive of disc disease with a probable old, small 
fracture of the inferior anterior poles of L-1 and persistent 
epiphyses supero-anterior pole of L-4.  The impression was 
questionable old fracture of L-1.  A December 1969 VA 
examination report notes that the veteran complained of low 
back pain since an injury in service.  X-rays taken at this 
time showed irregularity of the contour of the anterior 
inferior margin of L-1 and anterior superior margin of L-4 
with fairly smooth bone density and slight sclerotic changes.  
The examiner noted that this may be due to epiphyseal 
disturbance with resulting persistent epiphyses.  The Board 
notes that the affected areas on these two post-service x-
rays are the same as the affected areas identified on the x-
rays taken of the veteran's spine at the Baptist hospital in 
December 1963 immediately following his car accident.

VA outpatient treatment records from 1995 to 1998 show 
regular complaints and treatment for low back pain.  
Additionally, a private treatment record dated in September 
1989 notes that the veteran was treated for low back pain at 
this facility as well.  VA examinations dated in December 
1996 noted the veteran's complaints of low back pain, but 
found no neurological deficits of the lower extremities, and 
diagnosed probable osteoarthritis.  

In response to the Board's February 1998 remand, examinations 
and opinions were requested by VA examiners.  In August 1999, 
at a VA spine examination the examiner noted the veteran's 
complaints of pain, conducted an examination of the veteran, 
and concluded that the veteran's fracture in service could 
have contributed some to his problems in his low back.  
However, it was not clear that this examiner reviewed the 
claims file, so another examination and opinion was sought in 
October 1999.  This examination report discusses the 
veteran's medical history quite thoroughly, and notes the 
findings on a current examination of the veteran.  The 
examiner noted that the onset of the veteran's pain in his 
low back was in December 1963 at the time of his motor 
vehicle accident.  Additionally, the examiner noted that his 
1963 motor vehicle accident could be related to his lumbar 
spine problems.  

Weighing the evidence of record, the Board notes that there 
is no evidence indicating a date of onset or etiology for his 
current low back condition other than that of his December 
1963 motor vehicle accident.  Additionally, the service 
records and post-service medical evidence, support the 
veteran's credible lay testimony regarding the continuation 
of his symptomatology from the time of his car accident to 
the present.  Moreover, this evidence documents the existence 
of a current low back disability.  To the extent that the 
medical opinions establishing a link between the veteran's 
current symptoms and his injury in service are couched in 
equivalent terms such as "could have" and "could be" the 
Board does not find this language fatal to the veteran's 
claim.  As noted, there is no evidence indicating a different 
etiology, and, furthermore, giving the veteran the benefit of 
the doubt, the Board finds that, in connection with the other 
evidence of record, the medical statements are sufficient to 
relate the veteran's current low back disability with his 
injuries sustained in the motor vehicle accident in service.  
Accordingly, the veteran has established entitlement to 
service connection for a low back condition, and his claim 
therefor is granted.


ORDER

Entitlement to service connection for a low back condition is 
granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

